DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/9/2022 has been entered.
 Response to Amendment
The amendments filed 1/9/2022 have been accepted. Claims 1, 3, 4, 6-9, 11, 12, 14-16 are still pending. Claims 1 and 9 are amended. 
Claim Objections
Claims 1 and 9 objected to because of the following informalities:  the amended limitations read as “in response to the reversing operation and the keeping operation …” and should read as “in response to the reversing operation or the keeping operation …” as the two operations are alternatives to each other (either one is performed or the other is performed) and are not both performed before the encoding procedure. Otherwise there is a 112(b) and possibly 112(a) issue that needs to be addressed.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-9, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0287427 hereinafter referred to as Kim) in view of Bhatia et al. (US PGPub 2019/0213074, hereafter referred to as Bhatia) in view of Sun et al. (US PGPub 2014/0169102, hereafter referred to as Sun).
Regarding claim 1, Kim teaches a data processing method, comprising: dividing a page of bit data into a plurality of groups (Paragraphs [0094]-[0102], describes the process of checking to see if the bits of a sub-page of memory needs to be inverted. This first involves dividing the page into sub-pages (groups) as stated in Paragraph [0097]. The example uses two sub-pages, but Paragraph [0177] shows another example using four sub-pages), counting the number of a first bit value and the number of a second bit value in each of the plurality of groups, comparing the number of the first bit value and the number of the second bit value (Paragraph [0080]-[0083], state that to determine whether or not to invert the bits, the number of 1s and 0s are counted and compared), performing a reshaping procedure on each of the plurality of groups based on the result of comparing the number of the first bit value and the number of the second bit value (Paragraph [0080]-[0083], if the number of 0s are greater than the number of 1s then an inversion process is performed and if the opposite is true, then the page is not inverted), and storing the page of bit data in memory after the reshaping procedure (Paragraph [0102], states that the pages are stored once the inversion process is performed or determined not to be needed), wherein the reshaping procedure comprises at least one of: reversing the bit data in a first group among the plurality of groups when the number of the first bit value is greater than the number of the second bit value in the first group, and remaining the bit data in a second group among the plurality of groups when the number of the first bit value is less than the number of the second bit value in the second group, wherein the encoding of the bit values is performed according to the reversal of the bit data in the reshaping procedure (Paragraphs [0080]-[0083], as stated previously), wherein the first bit value is "1" and the second bit value is "0", or the first bit value is "0" and the second bit value is "1" (Abstract, shows that the bit values in question are either 0 or 1). Kim does not teach wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution Page 12 of 15than the first bit value under the reshaping procedure, and wherein the encoding of the bit values that allows the second bit value to be more concentrated on the middle states than the first bit value is performed in response to the reversing operation and the keeping operation of the bit data in the reshaping procedure.
Bhatia teaches performing an encoding of bits in response to a first encoding operation (Fig. 11 and Paragraphs [0086]-[0089], show the sequence of encoders that the data will be processed through. The data will first pass through the constrained code and in response to that the data will be passed to the next encoder where an encoding operation using the Grey code will then be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to use multiple encoding schemes so that an encoding scheme is done in response to the reversing or keeping operation (since the scheme used in Kim is either reversing or keeping) as taught in Bhatia so as to reduce the number of cells in error (Bhatia, Paragraph [0072]). Kim and Bhatia do not teach the second encoding operating being wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution Page 12 of 15than the first bit value under the reshaping procedure.
Sun teaches wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution Page 12 of 15than the first bit value under the reshaping procedure, wherein the encoding of the bit values that allows the second bit value to be more concentrated on the middle states than the first bit value is performed according to the reshaping procedure (Fig. 7A-7C and Paragraph [0035], show the state distribution of the cells when using a three-bit encoding scheme that has the 0s concentrated more toward the middle states than the 1s. This is done as part of a reshaping procedure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim 
Regarding claim 3, Kim, Bhatia, and Sun teach all the limitations of claim 1. Kim further teaches generating a flag indicating that the bit data in one of the plurality of groups are reversed or kept in the reshaping procedure (Paragraph [0062], states that an inversion flag exists that is stored in the memory cell array to indicate whether the corresponding data is inverted or not). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Kim, Bhatia, and Sun teach all the limitations of claim 3. Kim further teaches storing the flag in the memory (Paragraph [0062], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Kim, Bhatia, and Sun teach all the limitations of claim 1. Kim further teaches wherein the reshaping procedure modifies occurrence probability of at least one state in the state distribution in the memory cells (Paragraphs [0094]-[0102], this is obvious given that the method will invert the bit values thereby changing the states that will be encoded, meaning that the probability of certain states appearing will be altered to have those states that include more of one bit value appearing than ones that include less of that value)
Regarding claim 7, Kim, Bhatia, and Sun teach all the limitations of claim 1. Bhatia further teaches wherein the memory is a quad-level cell (QLC) NAND flash memory (Paragraphs [0026] and [0074], state that the device can be NAND flash and use quad-level cells). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Kim, Bhatia, and Sun teach all the limitations of claim 7. Bhatia further teaches wherein each cell of the QLC NAND flash memory is configured to store 4 bits of data belonging to 4 pages of bit data, respectively (Paragraph [0074], this is obvious given that the reason for the name quad-level cell is that each cell can hold four bits of data just as triple-level cell can hold three, multi-level cell can hold two, and single-level cell can hold one). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9, 11, 12 and 14-16, claims 9, 11, 12 and 14-16 are the processor claims associated with claims 1, 3, 4, and 6-8. Since Kim, Bhatia, and Sun teach all the limitations of claims 1, 3, 4, and 6-8, they also teach all the limitations of claims 9, 11, 12 and 14-16; therefore the rejection to claims 1, 3, 4, and 6-8 also apply to claims 9, 11, 12 and 14-16.
	
Response to Arguments
Applicant's arguments filed 1/9/2022 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the limitations of the independent claims, specifically that Bhatia does not teach one encoding method being done in response to the other. The examiner respectfully disagrees. Fig. 11 and Paragraphs [0086]-[0089] . 
Kim is used to teach the specific encoding scheme of either reversing bits or keeping them as they are depending on how much of a certain bit value is present (Paragraph [0080]-[0083]). Bhatia, as explained above teaches performing one type of encoding scheme in response to another encoding scheme. In combination with Kim, they teach performing an encoding scheme in response to the reversing or keeping operation as Kim teaches reversing or keeping operation. The particular encoding scheme where the bit values wind up more concentrated in the middle is taught by Sun (Fig. 7A-7C and Paragraph [0035]). In combination with the other two references they teach performing the two operations on the data, the first being the reversing or keeping operation of Kim and the second being the distribution operation of Sun. 
It should also be noted that the method presented in the claims and Specification will only concentrate the first value in the center regardless of whether the data is reversed or kept the same. It is unclear what is meant in the arguments about the concentrating concerning whichever bit value is more numerous (1s or 0s) after the reversing/keeping procedure. The way the claims are worded only the first value, regardless of its value and the outcome of the reversing or keeping, is going to be more concentrated in the middle states. This means that whatever result comes out of the first procedure is then used in the second procedure. Bhatia clearly shows that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132